                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

DARLENE BROWN,
                                                 Case No. 17-12124
             Plaintiff,
v.                                               SENIOR U.S. DISTRICT JUDGE
                                                 ARTHUR J. TARNOW
KELSEY-HAYES, ET AL.,
                                                 U.S. MAGISTRATE JUDGE
          Defendants.                            DAVID R. GRAND
______________________________/

     ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT [20]

       Plaintiff Darlene Brown commenced this employment discrimination action

against Defendants Kelsey-Hayes Company (“Kelsey-Hayes”), TRW Automotive,

Inc., and ZF TRW Automotive Holdings Corporation (“TRW”) on June 29, 2017.

Before the Court is Defendants’ Motion for Summary Judgment [20] filed on April

2, 2018. The Motion is fully briefed. The Court held a hearing on the Motion on

November 14, 2018. For the reasons stated below, the Court GRANTS Defendants’

Motion for Summary Judgment and CLOSES the case.

                    FACTUAL AND PROCEDURAL BACKGROUND

       Defendant Kelsey-Hayes is an auto parts manufacturer and is the subsidiary

of global parts manufacturer, Defendant TRW. In November 2003, Kelsey-Hayes

hired Plaintiff Darlene Brown as an administrative assistant. From 2006 until




                                  Page 1 of 14
January 2016, Plaintiff served as executive secretary to the Vice President of Internal

Audit, Ann Lipanski.

      Plaintiff is sixty-one years old and suffers from asthma. Since 2014, she has

used a wheelchair. Throughout her twelve years of employment, Kelsey-Hayes

consistently approved Plaintiff’s requests for intermittent leave under the Family

Medical Leave Act (“FMLA”).

      Each year, VP Lipanski evaluated Plaintiff’s performance using an Employee

Performance & Development Process (“EPDP”) form. On the EPDP form, the

supervisor summarizes the employee’s performance using the following ratings:

“Outstanding Contribution,” “Solid Contribution,” “Improvement Required,” or

“Too Soon to Evaluate.”

      During her tenure at Kelsey-Hayes, Plaintiff never received an “Outstanding

Contribution” rating. In 2013, Lipanski rated Plaintiff’s overall performance as

“Improvement Required,” noting several deficiencies. In 2014, Lipanski rated

Plaintiff’s overall performance as “Solid Contribution,” explaining that Plaintiff had

improved, but was still inconsistent.

      In May 2015, a German company, ZF Friedrichafen AG, acquired TRW and

Kelsey-Hayes. As a result of the acquisition, Kelsey-Hayes no longer needed

Lipanski’s VP position. In late 2015, after learning that Kelsey-Hayes would be

eliminating her position, Lipanski announced her intent to leave the company.


                                    Page 2 of 14
      Plaintiff claims that, prior to Lipanski’s resignation, Lipanski and Lisa

McGunagle, the HR Manager for IT and Finance, had a dispute regarding whether

one of Plaintiff’s days off constituted FMLA leave or a vacation day. Plaintiff

maintains that, upon reviewing her file, McGunagle made a comment about

Plaintiff’s absences to the effect of “wow this girl is never here.” Arb. Tr. 123:13-

24 Mar. 9, 2017.

      On November 20, 2015, Lipanski completed Plaintiff’s 2015 EPDP form and

gave her an overall rating of “Solid Contribution.” But on December 4, 2015,

Lipanski’s last day of work, she changed Plaintiff’s rating from “Solid Contribution”

to “Solid Contribution Minus.” Although Plaintiff typically reviewed her EPDPs

with Lipanski in February of each year, she did not review her 2015 EPDP with a

supervisor after Lipanski resigned.

      On January 14, 2016, McGunagle, and former CFO, Joe Cantie, informed

Plaintiff that the company was letting her go. Kelsey-Hayes terminated Plaintiff

because the company no longer needed a secretary for Lipanski, whose position had

been eliminated as a result of the acquisition.1 Plaintiff was not terminated for

performance reasons. When Plaintiff asked about the possibility of being transferred


1
 Plaintiff’s termination letter stated: “As you are aware, ZF TRW no longer has a
Vice President of Internal Audit. Therefore, the decision has been made to eliminate
the Senior Executive Secretary role reporting to the Vice President of Internal Audit.
As a result, you are being permanently laid off from Kelsey-Hayes Company
effective immediately.”
                                      Page 3 of 14
to another available position within the company, McGunagle and Cantie told her to

apply through the company’s website.

      After her termination, Plaintiff hired an attorney. On February 12, 2016,

Plaintiff’s counsel sent McGunagle a letter alleging that Kelsey-Hayes’ decision to

terminate Plaintiff, as opposed to place her in an open position within the company,

was motivated by her past use of FMLA in violation of the FMLA, and her disability

in violation of the ADA. Plaintiff cited to Kelsey-Hayes’ Job Positing Policy

procedure which provides:

      Job openings will be communicated by posting the position on the TRW
      intranet and/or internet career site. Situations in which a job opening
      may not be posted on the intranet and/or internet career site include . .
      . . When transferring an employee to the open position would prevent a
      demotion or eliminate the need for a reduction in the workforce.

Def.’s Ex. L.

      Between February 2016 and August 2017, Plaintiff applied for several

executive secretary and assistant positions with Kelsey-Hayes.2 She was never

offered an interview for any of the available positions.

      Pamela Sue Hoye, the company’s Talent Acquisition Manager, testified that

she did not interview Plaintiff for eight positions based on her review of Plaintiff’s

EPDPs. Arb. Tr. 187:6-11. Hoye explained that Plaintiff “me[t] the basic



2
 The parties dispute whether Plaintiff first began to apply for open positions on
February 4, 2016 or February 16, 2016. See [Dkt. #23-13].
                                    Page 4 of 14
qualifications, but as far as competency goes . . . [sh]e didn’t feel like she was

competent for the role that was open.” Arb. Tr. 229:1-4.

      Patricia Zazzetti, the HR Director, testified that she did not interview Plaintiff

for an open position because of discussions she had with McGunagle about her

performance. Arb. Tr. 135:16-18. Zazzetti examined Plaintiff’s EPDPs and noticed

that, over the last three years, “there were errors being made,” and she had

demonstrated “[a lack of] attention to detail,” and “problem[s] with scheduling

issues when maintaining calendars [and] travel arrangements.” Arb. Tr. 145:3-9.

      Pursuant to Kelsey-Hayes’ Problem Resolution Policy, Plaintiff filed an

arbitration request on April 1, 2016. Thereafter, she continued to apply for positions

at the company. An arbitration proceeding was held on March 9, 2017 and March

10, 2017, at which Plaintiff, Lipanski, McGunagle, Cantie, and Hoye testified. On

June 9, 2017, the Arbitrator denied relief.

      On June 26, 2017, Plaintiff commenced this action alleging that Defendants

discriminated and retaliated against her in violation of the Americans with

Disabilities Act (“ADA”), the Age Discrimination Employment Act (“ADEA”), the

FMLA, Michigan’s Persons with Disabilities Civil Rights Act (“PWDCRA”), and

Michigan’s Elliot-Larsen Civil Rights Act (“ELCRA”).

      Plaintiff alleges that her disability, age, and prior FMLA leave were

motivating factors in Defendants’ decision not to transfer her to, or hire her for, open


                                     Page 5 of 14
positions. Plaintiff further alleges that Defendants refused to interview her in

retaliation for having taken FMLA leave and having sent a letter notifying the

company of her intent to sue.

      Defendants filed this Motion for Summary Judgment [20] on April 2, 2018.

Plaintiff filed a Response [23] on April 23, 2018. Defendants filed a Reply [29] on

May 11, 2018. The Court held a hearing on November 14, 2018.

                                  LEGAL STANDARD

      Summary judgment is appropriate “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that

there is no genuine issue as to any material fact and that the moving party is entitled

to a judgment as a matter of law.” Fed. R. Civ. P. 56(c). The moving party has the

burden of establishing that there are no genuine issues of material fact, which may

be accomplished by demonstrating that the nonmoving party lacks evidence to

support an essential element of its case. Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986). A genuine issue for trial exists if “the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986).

                                      ANALYSIS

      The McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973) framework

governs Plaintiff’s discrimination and retaliation claims under the ADA, ADEA, and


                                     Page 6 of 14
FMLA. See, e.g., Marshall v. The Rawlings Co. LLC, 854 F.3d 368, 384 (6th Cir.

2017) (FMLA); Rosenthal v. Faygo Beverages, Inc., 701 F. App’x 472, 476 (6th Cir.

2017) (ADEA); Ferrari v. Ford Motor Co., 826 F.3d 885, 891 (6th Cir. 2016)

(ADA). First, Plaintiff bears the burden of establishing a prima facie case of

discrimination and retaliation. If Plaintiff can establish a prima facie case, the burden

shifts to Defendants to set forth a legitimate non-discriminatory reason for deciding

not to transfer or rehire. Finally, the burden shifts back to Plaintiff to show that

Defendants’ proffered reason is a pretext for discrimination.

    I. Discrimination3

      A. Prima facie case

          i. ADA and PWDCRA4

      To establish a prima facie case of discrimination under the ADA, Plaintiff

must show that “1) [she] is disabled; 2) [she] was otherwise qualified for the position,

with or without reasonable accommodation; 3) [she] suffered an adverse action; 4)

the employer knew or had reason to know of [her] disability; and 5) [she] was

replaced or the job remained open.” Yarberry v. Gregg Appliances, Inc., 625 F.

App’x 729, 735 (6th Cir. 2015) (internal citations omitted).


3
  Plaintiff appears to have abandoned her FMLA interference claim. As such, the
Court analyzes only Plaintiff’s ADA and ADEA discrimination claims.
4
  PWDCRA claims are analyzed under the same standard as ADA claims. Ferrari,
826 F.3d at 893 n.3.

                                     Page 7 of 14
      Defendants challenge only the fourth element, arguing that neither Hoye nor

Zazzetti—the managers who reviewed Plaintiff’s applications but declined to

interview her for any open positions—knew that Plaintiff was disabled. Hoye and

Zazzetti testified that they had never seen Plaintiff in person and did not know that

she used a wheelchair or otherwise suffered a disability.

      Viewing the evidence in the light most favorable to Plaintiff, the Court finds

this argument unavailing. During the application process, Plaintiff submitted a

Voluntary Self-Identification of Disability form in which she indicated that she had

a disability. Furthermore, McGunagle, along with other Kelsey-Hayes employees,

saw Plaintiff come into work in a wheelchair and were aware that she used portable

oxygen. This evidence is sufficient to create a fact question as to whether Hoye and

Zazzetti knew, or had reason to know, that Plaintiff suffered a disability.

Accordingly, Plaintiff has satisfied her burden of establishing a prima facie case of

ADA discrimination.

              ii.   ADEA and ELCRA5

      To establish a prima facie case of age discrimination, Plaintiff must show that:

“(1) [s]he was at least 40 years old at the time of the alleged discrimination; (2) [she]

was subjected to an adverse employment action; (3) [she] was otherwise qualified


5
 “ELCRA claims are analyzed under the same standards as federal ADEA claims.”
Geiger v. Tower Auto., 579 F.3d 614, 626 (6th Cir. 2009).

                                     Page 8 of 14
for the position; and (4) after [she] was rejected, a substantially younger applicant

was selected.” Hedrick v. W. Reserve Care Sys., 355 F.3d 444, 459–60 (6th Cir.

2004) (internal citation omitted).

      Plaintiff was born on December 18, 1956. All but one of the applicants

selected for the vacant positions were younger than Plaintiff. Although many of

these applicants were only a few years younger than Plaintiff, the Court considers

approximately five of the ten hired “substantially younger” than her for purposes of

satisfying the fourth element. See Grosjean v. First Energy Corp., 349 F.3d 332, 336

(6th Cir. 2003) (noting that age differences of ten or more years generally satisfy the

fourth element). Construing the evidence in Plaintiff’s favor, the Court concludes

that Plaintiff has satisfied her burden of establishing a prima facie case of

discrimination under the ADEA.

      B. Legitimate, non-discriminatory reason

      Defendants submit that they terminated Plaintiff because they no longer

needed a secretarial position for Lipanski and did not rehire her because of her poor

performance record. See Hemmert v. Quaker Oats Co., 157 F. Supp. 2d 864, 879

(S.D. Ohio 2000) (noting that a “failure to re-hire” claim “is properly analyzed under

the burden-shifting McDonnell Douglas approach[.]”).

      Plaintiff claims that, instead of termination, she was entitled to a transfer under

company policy because there were open secretary positions. To support her


                                     Page 9 of 14
argument, Plaintiff first relies on a flowchart describing the TRW Recruitment

Process. Pl.’s Ex. 7. The flowchart provides that, when an employee resigns, the

Hiring or HR Manager should survey the outgoing employee’s department to

determine whether there are any internal resources eligible for appointment. If the

Manager finds a qualified employee within the department, she may appoint or

promote that employee to the vacant position.

      Plaintiff also relies on the company’s Job Posting Policy which provides that

TRW need not post a position on its career site when “transferring an employee to

the open position would . . . eliminate the need for a reduction in the workforce.”

Def.’s Ex. L.

      Plaintiff’s reliance on these policies is misguided. As an initial matter, the

TRW Recruitment Process flowchart applies only where an employee has resigned,

but notably, Plaintiff did not resign in this case. Further, neither of these policies

require Kelsey-Hayes to transfer an employee to an available position within the

company in lieu of termination.

      Ultimately, hiring decisions lie within the discretion of the HR and Talent

Acquisition managers. Hoye chose not to interview Plaintiff for eight different

positions because Plaintiff’s final three EPDPs led Hoye to conclude that Plaintiff

was not competent for any of the available roles. Hoye evaluated the open positions,

had conversations with the managers of those roles, and determined that Plaintiff


                                   Page 10 of 14
was not a good candidate given her performance history. Arb. Tr. 186:2-7.

Specifically, she noted that Plaintiff had issues with communication, making travel

arrangements, expense reporting, and timeliness. Arb. Tr. 189-190. Defendants have

met their burden at this stage.

      C. Pretext

      To establish pretext, Plaintiff must show: “(1) that the proffered reason has no

basis in fact; (2) that the proffered reason did not actually motivate the adverse

employment action; or (3) that the proffered reason was insufficient to motivate the

adverse employment action.” Sarvak v. Urban Retail Properties, LLC, 524 F. App’x

229, 234 (6th Cir. 2013) (internal citations omitted).

      Plaintiff   argues   that   Defendants’    proffered   reason—her      deficient

performance—did not actually motivate their decision not to transfer or rehire her.

To show pretext, Plaintiff points to the following evidence: her twelve-year

employment at Kelsey-Hayes; the last-minute change to her 2015 EPDP, which she

never had the opportunity to review with Lipanski; and Defendants’ hiring of

younger, non-disabled individuals with less experience.

      Plaintiff conflates Defendants’ decision to terminate her with Hoye and

Zazzetti’s decision not to rehire her. After careful consideration, Hoye and Zazzetti

chose neither to interview Plaintiff nor select her for the available positions. Their

decisions were based on Plaintiff’s twelve-year employment history at Kelsey-


                                    Page 11 of 14
Hayes, during which she never received an “Outstanding Contribution” rating from

her supervisor.

          In 2013, when she gave Plaintiff an overall rating of “Improvement

Required,” Lipanski indicated that Plaintiff made readily identifiable errors in data,

required improvement in timely submitting financial reports and meeting deadlines,

and needed to strengthen her communication skills. In 2014, although she gave

Plaintiff an overall rating of “Solid Contribution,” Lipanski noted that Plaintiff’s

performance was inconsistent, and that she needed to improve her communication

skills.

          Moreover, Lipanski testified that, throughout the entire period of her entire

employment, Plaintiff had problems with unscheduled absences, excluding FMLA

days. Arb. Tr. 271:12-13. Lipanski further testified that she changed Plaintiff’s final

EPDP rating from “Solid Contribution” to “Solid Contribution Minus” because

Plaintiff had difficulty making travel arrangements for her which resulted in her

missing important meetings. Arb. Tr. 287-88.

          In light of her record, it is unsurprising that Defendants did not want Plaintiff

back at Kelsey-Hayes. Hoye and Zazzetti, based on their experience, and in their

discretion, decided to take a chance by hiring new, qualified candidates who did not

have a history of inconsistent performance with their company. Plaintiff fails to

present any evidence to rebut Defendants’ legitimate—and understandable—reasons


                                       Page 12 of 14
for not rehiring her. Because Plaintiff’s “subjective interpretations or feelings are

insufficient to establish pretext,” Rosenthal, 701 F. App’x at 480 (internal citation

omitted), her ADA and ADEA discrimination claims fail.

   II. Retaliation

      Plaintiff alleges that Defendants’ decision not to rehire her constitutes

retaliation in violation of the ADA, ADEA, and FMLA.

      To establish a prima facie case of retaliation, Plaintiff must show that: 1) she

availed herself of a protected right under the Act; 2) her employer knew she availed

herself of that right; 3) she suffered an adverse employment action; and 4) there was

a causal connection between the exercise of her rights under the Act and the adverse

employment action. See, e.g., Marshall, 854 F.3d at 381 (internal citations omitted)

(FMLA); Baker v. Windsor Republic Doors, 414 F. App’x 764, 776 (6th Cir. 2011)

(ADA); Fox v. Eagle Distrib. Co., 510 F.3d 587, 591 (6th Cir. 2007) (internal

citations omitted) (ADEA).

      Defendants argue that Plaintiff’s retaliation claims fail for the same reasons

that her discrimination claims fail. First, because the decision-makers, Hoye and

Zazzetti, were unaware that Plaintiff had engaged in the protected activity of taking

FMLA leave and notifying Kelsey-Hayes of alleged discrimination; and second,

because there is no evidence to support the inference that their decisions not to rehire

Plaintiff were pretextual.


                                    Page 13 of 14
      The Court need not rule on the first issue of whether Hoye and Zazzetti knew

that Plaintiff had engaged in protected activity because, as previously explained,

Plaintiff cannot show pretext. In short, she has not presented sufficient evidence on

which a reasonable jury could find that Defendants decided not to rehire her in

retaliation for having taken FMLA leave or for having notified the company of her

intent to sue for discrimination. Accordingly, summary judgment on Plaintiff’s

retaliation claims is warranted.

                                   CONCLUSION

      For the reasons stated above,

      IT IS ORDERED that Defendants’ Motion for Summary Judgment [20] is

GRANTED.

      SO ORDERED.


                                       s/Arthur J. Tarnow
                                       Arthur J. Tarnow
Dated: December 11, 2018               Senior United States District Judge




                                   Page 14 of 14
